495 F.Supp.2d 328 (2007)
Parrish B. LEE, Plaintiff,
v.
LENDING TREE, et al., Defendants.
No. 06 Civ. 00827(RJH).
United States District Court, S.D. New York.
July 2, 2007.
Parrish B. Lee, New York City, Pro se.

MEMORANDUM OPINION AND ORDER
HOLWELL, District Judge.
On January 23, 2007, the Court adopted the Report and Recommendation of Magistrate Judge James C. Francis IV and dismissed pro se plaintiff Parrish Lee's Complaint in the above-captioned case. The Court found that it lacked personal jurisdiction *329 over defendants John Duden, Mark Churchill, Joe Contreras, and National Mortgage Network. The Court dismissed plaintiffs claims under the Racketeer Influenced and Corrupt Organizations Act, 42 U.S.C. § 1983, or 42 U.S.C. § 1986. See Lee v. Lending Tree, No. 06 Civ. 0827(RJH)(JCF), 2006 WL 2927241, at *5-7, 2006 U.S. Dist. LEXIS 74382 (S.D.N.Y. Sept. 29, 2006), adopted by Lee v. Lending Tree, 473 F.Supp.2d 435 (S.D.N.Y.2007). The Court also found that, even construing plaintiff's liberally, see Graham v. Henderson, 89 F.3d 75, 79 (2d Cir.1996), the Complaint failed to satisfy the Rule 9(b) pleading requirements for fraud, see Fed.R.Civ.P. 9(b).
Accordingly, the Court granted plaintiff leave to amend the Complaint with respect to his claim of fraud against Lending Tree and Lending Tree Settlement Services. The Court also reminded plaintiff that, in light of his history of filing cases in this District, he should be mindful of the fact that he could be sanctioned for filing frivolous or unsubstantiated claims. See Lee, 473 F.Supp.2d at 436. Despite this opportunity, plaintiff has now filed a document captioned "Amended Complaint" that is the same document as the first Complaint, with identical language, except that the Amended Complaint names only Lending Tree and Lending Tree Settlement Services as defendants. Obviously, the Amended Complaint does not comply with this Court's Order. Even if it did, however, the Amended Complaint must be dismissed for the same reasons that the Court dismissed plaintiffs first Complaint.
Accordingly, the Amended Complaint is dismissed with prejudice. The Clerk of the Court is directed to close the case.
SO ORDERED.